Adams, J.,
dissenting. — The defendant, the treasurer of 'Hamilton county, refuses to execute to the plaintiffs, the •holders of a tax certificate, a tax deed, as called for by the ■certificate. The reason for such refusal seems to be based •upon two grounds: First. There was a subsequent sale of ' the land for taxes to one Everts; and, second, the plaintiffs ■have acquired the patent title to the land. In my opinion, ^neither of these reasons is sufficient to justify the treasurer •in withholding the deed.
’ As to the' sale to Everts it may be said that for anything ■which the record shows the plaintiffs may have redeemed ■from that sale, or purchased the certificates, or the sale may •for some reason have been invalid from its inception. It is "certainly not incumbent upon the plaintiffs, in order to show their right to a deed as called for by their certificate, to aver •and show that the certificate issued to Everts is invalid or not outstanding. If, indeed, they should make satisfactory -allegations and proof upon that point, no foundation would be thereby laid for an adjudication against Everts. He is not •a party to this action and cannot be affected by its result. ■Nor could he be prejudiced if without adjudication a deed should be issued to the plaintiffs as they demand. If the sale to Everts is valid he will -upon maturity of his certificate 'become entitled to a deed thereon; and if his rights are supe•rior to plaintiffs’ his deed will supersede any deed which can be issued to them. All questions then in regard to Everts’ rights may be thrown out.of consideration.
*587There remains only the question as to whether a county treasurer may withhold a tax deed merely upon the ground that the certificate holder has acquired the patent title. If so he must be clothed with the power to determine whether he has acquired the patent title or not. But the treasurer’s duties are ministerial and not judicial. Upon presentation to him of the certificate matured, the deed is to he issued to the holder as a matter of course. Code, section 895. If, in any supposable case, a deed could be properly withheld by him, it could only be done in the interest of the county or State. But there is no pretense that the county or State has any interest in the land involved in this case.
The treasurer’s claim is that the plaintiffs in acquiring the certificate have in effect redeemed. Without determining how the transaction should be regarded if the plaintiffs had owed the taxes at the time of the sale, and if liens would be 'divested if a title should result from the sale, it is evident that the plaintiffs’ transaction was not a redemption, but that they succeeded to the rights of Estes of whom they bought. Not the slightest obligation rested' upon them to redeem. There is no reason then for holding that what was a purchase of the certificate in form was not a purchase in fact. In no -view can I regard the treasurer’s answer as showing why the writ of mandamus should not. issue as prayed.
In other respects I am unable to concur in the doctrine of the majority opinion. - I regard it as in conflict with Shoemaker v. Lacey, 88 Iowa, 277, and with the same case, 45 Iowa, 422. The majority opinion holds, in substance, that a sale for the taxes of one year does not divest the lien of taxes for other years, but that such lien will follow the land into the hands of a subsequent purchaser and may be enforced against it. in Shoemaker v. Lacey, it was expressly held that the -treasurer had no authority to make more than one sale. I •think the case should be reversed.
Seeveks, J., concurs in the result reached in this dissenting opinion.